Citation Nr: 1229664	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  05-30 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

2.  Entitlement to service connection for residuals of an ankle injury.

3.  Entitlement to service connection for residuals of a leg injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from May 1976 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the VARO in San Diego, California, that denied entitlement to the benefits sought.

In a decision dated in September 2007, the Board denied entitlement to service connection for each of the disabilities at issue.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for an Order vacating and remanding the Board decision in September 2007 was agreed to in February 2009.  The motion was granted by Order dated in February 2009.  In September 2009, the Board remanded this matter for additional due process considerations and development consistent with the Joint Motion.  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder, diagnosed as major depressive disorder, first manifested greater than one year after service and is not related to any aspect of service.

2.  Residuals of leg and ankle injuries, to include arthritis of the ankle, first manifested greater than one year after service and are not related to any aspect of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, diagnosed as major depressive disorder, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for residuals of leg and ankle injuries have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in April 2004 and November 2009, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The letters specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection.  In addition, the November 2009 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

Any timing of the notice which did not comply with the requirement that the notice must precede the adjudication was cured as, after the RO provided VCAA-mandated notice, the claims were readjudicated by a supplemental statement of the case in February 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (A timing error is cured by adequate VCAA notice and subsequent readjudication.).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the claims file contains the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, reports of private post-service treatment, and statements from the Veteran and his sister.  

The Board finds that there has been substantial compliance with the directives of the 2009 remand regarding the Veteran's claims for service connection, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's SSA records have been associated with the claims folder, and he was requested to provide adequate identifying information (including necessary authorizations) to obtain records from Drs. DeWitt and Belcher.  The Veteran did not respond with completed authorizations for these physicians; accordingly, further development efforts are not necessary.  Regardless, the Board obtained Dr. Belcher's examination report when it associated the SSA records with the claims folder.

The Veteran has not been examined by VA in connection with his leg and ankle claims, as requested in the 2009 remand, but the Board notes that this was due to the Veteran's failure to report for scheduled examinations without good cause.  See  38 C.F.R. § 3.655(b) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).  The Veteran failed to report to VA joints/muscles examination scheduled on February 24, 2012.  In March 2012, the Veteran's attorney requested that the Veteran be rescheduled for an examination with respect to his ankle and leg and stated that the Veteran was unable to attend the examination due to "overwhelming difficulties," without further explanation.  The Board does not find that this generic report of "overwhelming difficulties", without further explanation, satisfies the good cause requirement of 38 C.F.R. § 3.655(b), especially in light of the fact that the Veteran was able to report for, and participate in, a VA mental disorders examination scheduled for the same date.  See February 24, 2010 VA mental health examination report.

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In this case, the Board finds that VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted as to the claims for service connection for residuals of ankle and leg injuries.

The Board notes that the duty to assist does not require that VA continuously schedule examinations, especially where (as here) he has not shown good cause as to why he failed to report.  Compare Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997) with Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board determines that remanding the claim for a new VA examination would only unnecessarily delay resolution of the claims.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  

In any event, the duty to assist does not require that VA provide an examination with respect to these claims as there is no credible evidence of leg and/or ankle injuries in service or credible lay evidence of continuity of symptoms since service.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Although there is competent and credible lay and medical evidence of current ankle and leg disorders, there is no credible evidence of an injury in service or credible lay evidence of a continuity of symptoms since service.  The Veteran's contention that there is a relationship between his current disorders and an injury in service is not credible, in part, because there is compelling evidence that it was a post-service motor vehicle accident in 1984 that caused his current disabilities.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

With respect to his acquired psychiatric disorder claim, the Veteran had a VA examination in February 2010, with a July 2010 addendum, and the Board also obtained a May 2012 VHA opinion.  The Board acknowledges the Veteran's attorney asserts that the VHA opinion is inadequate.  The attorney argues that the Veteran is "entitled to an examination, not just a medical opinion."  In this regard, the Board notes that the Veteran has undergone an examination, in February 2010.  The Board has reviewed that report.  It contains a notation that the claims folder had been reviewed; a description of the Veteran's symptoms and medical history, as then related by the Veteran, including a family history of bipolar disorder and alcoholism and the deaths of his parents when he was 17; and objective findings relative to his mental status, as observed by the examiner.  It also contains a negative opinion with respect to whether his currently diagnosed major depressive disorder is related to service supported by an adequate rationale:  the depressed mood the Veteran described in service was situational and transient, within the normal range of human experience, and not clinically significant; clinically significant depression did not begin until more than two years after service following a serious car accident that resulted in physical limitations; the post-service car accident is a likely contributor to depression; and his current depression is not a continuation of the transient depressed mood the Veteran reported in service.  Under the circumstances, the Board finds no persuasive reason to discount the accuracy or adequacy of the February 2010 VA examination report.

The attorney argues that the 2010 VA examination report is inadequate because the examiner "disregarded the Veteran's statements in fashioning his opinion and instead relied upon the absence of treatment notes corroborating the Veteran's statements."  In fact, the conclusions of the examiner, noted above, clearly show that the Veteran's statements regarding his depression symptoms in service were not disregarded, but instead were medically assessed and determined to be, in the opinion of the 2010 examiner, "situational and transient" depression "within the normal range of human experience."  As such, according to the examiner, the in-service depression described by the Veteran was not clinically significant and did not lead to his current depressive disorder.

The attorney argues that the VHA opinion is inadequate because it did not address adequately the question of whether the Veteran's mental condition was aggravated by service.  In this regard, the VHA physician, a Board-certified psychiatrist, concluded that the Veteran's pre-service mental condition was the result of marijuana use in 1969 and that the Veteran's mental condition was normal at entry into service seven years later (in 1976) and during service.  The VHA opinion supports these statements with reference to evidence in the record.  While not explicitly noting the date of each record relied on, it is clear that the VHA opinion is based on a thorough review of the record.  For example, the conclusion that the 1969 hospitalization was due to marijuana use is clearly based on a review of the August 2003 initial psychiatric evaluation prepared by Dr. G. Ross which uses almost identical language.  Likewise, the conclusion of the VHA psychiatrist that there was no aggravation in service (because mental health was noted to be normal at entrance and the STRs showed no treatment for mental health issues) was based on a review of the STRs, including the April 1976 entrance examination which was explicitly identified by the VHA psychiatrist.

The attorney also seems to argue that there is some inadequacy in the VHA opinion because the physician "did not discuss the relevance of the Veteran's traumatic experience of the death of his parents, or the family history of manic depressive disorder and alcoholism."  It is unclear, as the Veteran has provided no specific argument in this regard, how these pre-service events or possibly hereditary disorders would provide support for a service connection claim.  Regardless, the law does not require a VA physician to discuss every piece of evidence.  
 
For these reasons, the Board finds the February 2010 VA examination report and the April 2012 VHA opinion to be adequate for rating purposes as the reports expressed familiarity with the evidentiary record and explained the rationale for the opinions offered, with citation to the record.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has had ample opportunity to respond/supplement the record; he has not identified any pertinent evidence that remains outstanding.  It is not alleged that notice in this case was less than adequate.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Pertinent Laws and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the 'correct standard for rebutting the presumption of soundness under section 1111 requires the government to show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service.' The Federal Circuit noted that lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004).

Certain chronic diseases (to include arthritis and psychoses) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis and psychosis).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, supra.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, supra (flatfoot).  That notwithstanding, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Factual Background

A review of the evidence of record reveals that there is no reference to the presence of psychiatric symptomatology, an ankle disability, or a leg disorder during the Veteran's active service or for years thereafter.  The Veteran's Report of Medical History at entrance into service in 1976 indicates that he was hospitalized at the Colorado State Hospital in August 1969 for emotional problems; a military psychiatric evaluation indicates that he had strong religious convictions, without an overt mental disease.  There were no related complaints or findings during service or at separation for any of the Veteran's claimed disabilities, and the Veteran acknowledges that he never sought treatment for depression in service.  See July 23, 2003 disability report and Veteran's statement on 21-4142 dated April 21, 2004.

The Veteran underwent a private psychiatric evaluation in August 2003.  According to the report, the Veteran reported a family history of depression, anxiety, and insomnia.  He also reported that he was in a severe motor vehicle accident in 1984, and that he was treated for drug abuse as a teenager related to his parents' death in 1968.  He complained of depression, problems with memory and motivation, and obsessive-compulsive impulses.  He was diagnosed with moderate major depressive disorder, rule out dysthymia, and personality disorder, with schizoid, obsessive-compulsive, and avoidant traits.  

SSA records indicate that the Veteran receives SSA disability benefits due to traumatic arthritis of the left ankle.  An associated private physical evaluation from Hilo Medical Associates, dated July 2003, indicate that the Veteran has limited motion of the left leg and ankle since an auto accident in 1984.  According to the report, the Veteran reported that he was in a coma for a period after the accident and severely injured his left leg and ankle, which never returned to full function.  The Veteran also reported that he has been depressed since his accident, and saw a psychologist in approximately June 2003, but otherwise denied ever having been treatment or evaluation for depression.  Diagnoses included fracture of the left ankle, status-post surgical correction with degenerative joint disease, obesity, and depression.  

The Veteran was afforded a VA psychiatric evaluation in February 2010.  According to the report, the Veteran complained of being depressed in service, but denied treatment for depression in service; his service treatment records were noted as not showing any related complaints in service.  The Veteran also complained of significant depression following his 1984 motor vehicle accident, and reported that he is currently undergoing treatment for depression.  He complained of daily moderate to severe depression and anxiety, sleep impairment, fatigue, passive suicidal ideation, low self-esteem, and diminished interest.  He reported that his parents divorced when he was a child and died when he was 17; he also reported that both parents were alcoholics and that his mother had bipolar disorder.  He denied a history of substance abuse and psychiatric concerns prior to service.  Following a psychiatric evaluation, the Veteran was diagnosed with major depressive disorder, severe and recurrent, with psychotic symptoms.  The VA examiner opined that the Veteran's depression was not caused by or the result of his military service.  The VA examiner noted that any depression that the Veteran had in service was situation and transient, and was not of clinical significance. According to the VA examiner, clinical depression did not have its onset until the Veteran's 1984 motor vehicle accident.

In May 2012, the Board obtained a VHA medical opinion.  According to the VA medical expert, the Veteran's current major depression and anxiety are not related to the Veteran's service.  The VHA psychiatrist found 1969 psychiatric hospitalization for psychotic symptoms was unrelated to the Veteran's current depression and anxiety and was instead due to marijuana use; the VHA psychiatrist noted that the Veteran was in good health at entrance to and exit from his military service, without psychiatric symptoms, evaluation, or treatment during service.  The VHA psychiatrist noted that the Veteran's symptoms of depression, anxiety, and insomnia began following his 1984 motor vehicle accident and were not in any way caused by his duties or time in the military.   

Legal Analysis

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for major depression, residuals of an ankle injury, and residuals of a leg injury.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).


Leg and Ankle Claims

Implicit in his claim for service connection for residuals of injuries to the ankle and leg is the contention that he injured his ankle and leg in service.  While the Veteran may be competent to report certain ankle and leg injuries and/or ankle and leg pain, the Board finds that his contentions in this regard are not credible.  First, any such contentions are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Second, the Veteran's contentions regarding leg and ankle injuries in service are not credible because his reports of the origins of these injuries are inconsistent.  In his initial October 2003 claim for VA benefits, filed for VA pension benefits, the Veteran reported that his physical (leg, ankle, foot) disabilities began in May 1984.  He reported that he became totally disabled as a result of a car accident in 1984.  It was only at the initiation of his claim for VA compensation benefits months later, in March 2004, that he began to contend that his leg and ankle condition was due to service.  For these reasons, the Board finds the Veteran's statements that his leg and ankle disorders began in service to be self-serving embellishments, and not credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Third, although there are clearly indications of a diagnosis of residuals of an ankle and leg injury, there is a great deal of factual evidence in this case that does not support the Veteran's contentions regarding the critical question that his current residuals of an ankle and leg injury are causally related to his military service.  In addition to the Veteran's pension claim, various private treatment records attribute his leg and ankle disability to his post-service auto injury in 1984.  See, for example, July 2003 private X-ray reports. 

The record shows that the Veteran currently has a left ankle disability, to include arthritis.  See July 2003 private medical report.  To substantiate a claim of presumptive service connection for such disability, there must be evidence that it was manifested to a compensable degree in the first postservice year.  A thorough review of the record found no evidence that the Veteran had arthritis in the first post-service year.  Furthermore, the Veteran has not specifically alleged that arthritis of the ankle was manifested within the first postservice year.  Notably, as a layperson, he is not competent to diagnose arthritis as that disability is an insidious process identified by diagnostic testing, X-ray or MRI.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Given that there is no competent evidence of arthritis within the first postservice year, service connection for a leg or ankle disability on a presumptive basis (for arthritis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

As the preponderance of the evidence of record is also against a finding that the Veteran's ankle and leg disabilities are related to service, the Veteran's claims for service connection of his ankle and leg disabilities must be denied.  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).

Acquired Psychiatric Disorder

Although the Veteran has a current diagnosis of an acquired psychiatric disorder, namely major depressive disorder, the preponderance of the evidence does not support the Veteran's contentions regarding the critical question that his current psychiatric disability was caused or aggravated by his military service.  

The Veteran's attorney has argued that an acquired psychiatric disorder was aggravated by service.  In this regard, an acquired psychiatric disorder was not noted when the Veteran was examined in April 1976, just days prior to the start of his period of active duty.  A history of treatment for emotional problems in 1969 at a state hospital was noted, and a neuropsychiatric consultation noted strong religious convictions and no overt mental disease.  Consequently, the presumption of soundness attached.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1) (History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception).

The Veteran is therefore entitled to a (rebuttable) presumption of soundness upon entry into service insofar as an acquired psychiatric disability is concerned, and the analysis proceeds to the question of whether that presumption was rebutted.  The government must show by clear and unmistakable evidence that the Veteran's acquired psychiatric disability was both preexisting and not aggravated by service.

The evidence of record does not show clear and unmistakable evidence of preexistence.  August 2003 private treatment records do not show that an acquired psychiatric disorder preexisted service, but instead indicate he was "on drugs" as a teenager, prior to service.  He was prescribed Thorazine for a short time (3 months) to treat feelings of isolation and paranoia that developed as a result of marijuana use.  The neuropsychiatric consultation performed in connection with the April 1976 entrance examination clearly found no mental disease.  The 2012 VHA psychiatrist, after noting the relevant STRs, concluded that "symptoms of depression, anxiety and insomnia requiring mental health treatment began after patient had an auto accident [in 1984]."  Taken together, these facts cannot be viewed as clear and unmistakable evidence of preexistence. 

Therefore, the record does not contain clear and unmistakable evidence that an acquired psychiatric disorder preexisted service, and the presumption of soundness has not been rebutted.  Consequently, it is not necessary for the Board to consider whether an acquired psychiatric disorder was aggravated by service.  The Board will continue with an analysis of whether an acquired psychiatric disorder was incurred as a result of service or was caused or aggravated by his service-connected lumbar spine disability.

Neither the 2010 VA examiner nor the 2012 VHA psychiatrist found that the Veteran's psychiatric complaints were due to his military service.  The VA examiner concluded that the Veteran's symptoms did not have a nexus to the Veteran's military service, and instead were related to his post-service 1984 motor vehicle accident, and the VA medical expert essentially agreed.  

In this case, although he has alleged specific symptoms and related them to his service, service treatment records do not show any related complaints during his period of service; his post-service complaints of in-service depressive symptoms were considered situational and transient.  See Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  

Furthermore, the Board finds the Veteran's history of relating his depression to his service is not credible because his reports are inconsistent.  At his private August 2003 psychiatric evaluation and his evaluation for SSA disability benefits, he did not report in-service symptoms, and reported a history of substance abuse related to his 1969 psychiatric hospitalization; in contrast, at his February 2010 VA examination, he denied a history of substance abuse and reported a history of depressive symptoms in service.  As such, the Board does not find that the Veteran's lay testimony is sufficient to establish service connection.  See also Jandreau v. Nicolson, 492 F.3d 1372 (Fed. Cir. 2007).  His lay contentions are thus of very minimal, if any, probative value.

The record does not show that the Veteran currently has a psychosis.  To substantiate a claim of presumptive service connection for such disability, there must be evidence that it was manifested to a compensable degree in the first postservice year.  A thorough review of the record found no evidence that the Veteran had psychosis in the first post-service year.  Furthermore, the Veteran has not specifically alleged that a psychosis was manifested within the first postservice year.  Notably, as a layperson, he is not competent to diagnose psychosis as that disability is an insidious process.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Given that there is no competent evidence of psychosis within the first postservice year, service connection for a psychiatric disability on a presumptive basis (for a psychosis as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.

In summary, the preponderance against the evidence is against the claims of entitlement to service connection for major depression, residuals of an ankle injury, or residuals of a leg injury, and thus the claims must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder, is denied.

Entitlement to service connection for residuals of an ankle injury is denied.

Entitlement to service connection for residuals of a leg injury is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


